Exhibit 10.22

LOGO [g79089ex99_1pg1.jpg]

June 20, 2005

Ms. Jean A. Bua

21 Baron Road

Franklin, MA 02038

Dear Jean:

I am pleased to confirm our offer to you to join American Tower Corporation in
the position of Senior Vice President Finance, Corporate Controller in the
Corporate Finance Department, reporting to me. Should you accept this offer, we
will work together to determine your start date with the Company. This
employment offer is contingent on the completion of a background check, and you
signing and returning the enclosed Application and Confidentiality Agreement.
Please complete the forms and fax or mail it back along with this signed offer
letter to my attention.

Your starting base salary will be at the annualized rate of $250,000.00 and you
will be eligible to participate in the Sr. VP Bonus Plan that includes a 40%
bonus potential based in general upon the performance of the Company and
specifically upon the achievement of your goals and objectives. Paydays are
scheduled on a bi-weekly basis. In addition you will accrue three (3) weeks
vacation per year and you will be granted the option to purchase one hundred
thousand (100,000) shares of the Company’s common stock pursuant to American
Tower Corporation’s Stock Option Plan the first business day of the month
following 90 days of employment. The terms and conditions of your stock option
rights will be set forth in a stock option agreement and will commence on full
execution of the stock option agreement. In addition, the Company will provide
you a parking space in the 116 Huntington garage. You will be eligible to
participate in the Company’s other employee benefit plans, in accordance with
the terms of those plans. More information on these programs will be provided
during the orientation process. Jean, we also spoke about reimbursement of
interest expense you may incur as a result of exercising your existing equity
rights. When you have more specifics we can discuss the reimbursement
procedures.

Please be advised that your employment with American Tower Corporation is
considered at will, which means that your employment may be terminated at any
time with or without cause by either you or the Company, with or without advance
notice. However, should your employment with the Company be terminated other
than for Cause, or if you decide to leave the Company for Good Reason, you will
receive the following benefits:

 

  a. Bi-weekly payment of then-current salary prior to any material reduction,
if any, for 18 months after the date of termination and pro-rated target bonus;



--------------------------------------------------------------------------------

  b. Company paid medical and dental benefits for 18 months following your
termination which will run concurrent with COBRA coverage.

 

  c. Extension of your rights to exercise stock options issued to you under the
Stock Plan for a period equal to the lesser of three years following your
termination or the expiration of the options and continued vesting of such
options in accordance with the then existing vesting schedule during the same
period.

“Cause” is defined as willful or gross non-performance of duties or deliberate
actions (including fraud) that reasonably could be expected to materially and
adversely affect the Company, as determined in good faith by the ATC Board of
Directors after notice and an opportunity to cure has been provided to you.
“Good Reason” is defined as termination by you of your employment at any time
within ninety days after (i) a material reduction in your responsibility from
your current role (ii) a material reduction in your cash compensation or
benefits (iii) a material change in, or termination of, this severance
arrangement or (iv) an unreasonable relocation of your principal office of more
than fifty miles from your existing principal office without your consent.

The aforementioned severance benefits are contingent on reaching a Separation
and Release Agreement between you and the Company that would include customary
and reasonable release, non-compete, non-solicitation and non-disparagement
clauses in effect for a period of twelve months.

Jean, I am very excited to have you join the American Tower team and look
forward to your acceptance of this offer and to working with you. I am confident
that you will find your employment with American Tower to be both challenging
and professionally rewarding.

 

Sincerely,

/s/ Bradley Singer

Bradley Singer Chief Financial Officer cc: Aileen Torrance

 

 

My signature acknowledges receipt and acceptance of this employment offer with
American Tower Corporation as outlined above.

 

/s/ Jean A. Bua

    7/1/05 Signature     Date